DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Applicants Response, filed 7/7/2022, with respect to the Non-Final Office Action have been fully considered and are persuasive.  All previous objections and rejections are withdrawn. 
Allowable Subject Matter
Claims 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance: the invention is directed towards a cochlear implant which includes an external ground positioned external to the cochlea, an apical electrode positioned near or adjacent to an apex of a cochlea, a flexible electrode array with multiple electrodes and a processing arrangement.  The prior art fails to disclose or render obvious all of the limitations of the claimed invention in combination with the processing arrangement configured to (considered to be software and hardware) map an electrode on the electrode array within the cochlea by providing electrical stimulation from the electrode to the external ground and to also map the apical electrode by providing stimulation from the apical electrode to the external ground wherein the second location is positioned further towards the apex of the cochlea. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352. The examiner can normally be reached Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792